This “Corrected Notice of Allowability” is being mailed in view of IDS filed  1/5/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vignesh Ramachandran on December 11, 2020.
The application has been amended as follows:
Claims 1, 10, 18, and 25 have been amended and claims 3-4, 12-13, 20-21 and 27 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A method for new radio (NR) comprising: 
generating, by a network device, indication information, wherein the indication information is configured to indicate one of at least two uplink carriers that is used by a terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and 
sending, by the network device, the indication information to the terminal device, 
wherein the indication information comprises: 
identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and
;  
wherein before generating, by the network device, the indication information, the method further comprises: receiving, by the network device, a channel quality measurement report sent by the terminal device; and determining, one from the at least two uplink carriers to be used by the terminal device for non-contention random access; and 
wherein the channel quality measurement report comprises: one or more of a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a first cell, the first cell corresponding to the non-supplementary uplink carrier; and one or more of an RSRP or an RSRQ of a second cell, the second cell corresponding to the supplementary uplink carrier.  

Claims 3-4 canceled.

Claim 10 has been amended as follows:
10. 	(Currently Amended)  A method for new radio (NR) comprising: 
receiving, by a terminal device, indication information sent by a network device, wherein the indication information is configured to indicate one of at least two uplink carriers that is used by the terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and 
performing, by the terminal device, random access according to the indication information, 
wherein the indication information comprises: 
identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and 
; 
wherein before receiving the indication information sent by the network device, the method further comprises: sending, by the terminal device, a channel quality measurement report to the network device; and 
wherein the channel quality measurement report comprises: one or more of a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a first cell, the first cell corresponding to the non-supplementary uplink carrier; and one or more of an RSRP or an RSRQ of a second cell, the second cell corresponding to the supplementary uplink carrier.  

Claims 12-13 canceled.

Claim 18 has been amended as follows:
18. 	(Currently Amended)  A network device for new radio (NR) comprising: 
a processor including: 
a generating unit configured to generate indication information, the indication information indicating one of at least two uplink carriers that is used by a terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and 
a transceiver configured to send the indication information to the terminal device, 
wherein the indication information comprises: 
identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and 
;  
wherein the transceiver is further configured to: 
before the indication information is generated, receive a channel quality measurement report sent by the terminal device; and 
determine, one from the at least two uplink carriers to be used by the terminal device for non-contention random access; and  
wherein the channel quality measurement report comprises: one or more a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a first cell, the first cell corresponding to the non-supplementary uplink carrier; and one or more of an RSRP or RSRQ of a second cell, the second cell corresponding to the supplementary uplink carrier.  


Claims 20-21 canceled.

Claim 25 has been amended as follows:
25. 	(Currently Amended)  A terminal device for new radio (NR) comprising: 
a transceiver configured to receive indication information sent by a network device, the indication information indicating one of at least two uplink carriers that is used by the terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and 
a processor configured to perform random access according to the indication information,
wherein the indication information comprises: 
identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and 
;  
wherein the transceiver is further configured to: 
before the indication information sent by the network device is received, send a channel quality measurement report to the network device, so that the network device generates the indication information according to the channel quality measurement report; and  
wherein the channel quality measurement report comprises: one or more of a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a first cell, the first cell corresponding to the non-supplementary uplink carrier; and one or more of an RSRP or an RSRQ of a second cell, the second cell corresponding to the supplementary uplink carrier.  

Claim 27 canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see pages 9-10, filed December 1, 2020, with respect to claims 1, 6-10, 15-18, 22-25, and 28-30 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 6-10, 15-18, 22-25, and 28-30 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 1, 6-10, 15-18, 22-25, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-10, 15-18, 22-25, and 28-30 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 10, 18 and 25 …wherein the indication information is configured to indicate one of at least two uplink carriers that is used by a terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and … the indication information comprises: identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and priority information corresponding to a resource of a non-supplementary uplink carrier of the at least two uplink carriers or priority information corresponding to a resource of a supplementary uplink carrier of the at least two uplink carriers … and in combination with other limitations recited as specified in claims 1, 10, 18 and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu (US Pub. No.: 2020/0178316) discloses a method for receiving a random access preamble includes: sending, by a network device, a broadcast message, where the broadcast message is used to configure an NR uplink resource and an SUL resource, and the NR uplink resource and the SUL resource are used to send a random access preamble; sending, by the network device, first indication information and second indication information to a terminal device, where the first indication information is used to indicate the NR uplink resource or the SUL resource, and second indication information is used to indicate a first random access preamble; and receiving, by the network device, the first random access preamble on the resource indicated by the first indication information.
Suzuki (US Pub. No.: 2012/0188961) discloses a plurality of uplink and downlink component carriers are allocated from a base station apparatus, a common search space of a specific downlink component carrier of the allocated downlink component carriers is monitored, and random access processing is started in any one of the uplink component carriers. A mobile station apparatus applied to a communication system allocates to any mobile station apparatus the plurality of downlink component carriers including the common search space to be monitored together with any other mobile station apparatus. In performing random access to said base station apparatus, the mobile station apparatus extends a monitored object of a physical downlink control channel from a first common search space of the downlink component carrier to a second common search space of any downlink component carrier other than the downlink component carrier including the first common search space.
Kim (US Pub. No.: 2019/0149384) discloses a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469